Citation Nr: 0016566	
Decision Date: 06/22/00    Archive Date: 06/28/00

DOCKET NO.  99-00 301	)	DATE
	)
	)


THE ISSUES

1.  Whether a decision of June 2, 1998, by the Board of 
Veterans Appeals, which denied entitlement to service 
connection for an acquired psychiatric disorder, to include 
post-traumatic stress disorder (PTSD), should be revised or 
reversed on the grounds of clear and unmistakable error.

2.  Whether a decision of June 2, 1998, by the Board of 
Veterans' Appeals, which denied entitlement to an effective 
date earlier than June 8, 1988, for assignment of a permanent 
and total disability evaluation for pension purposes, should 
be revised or reversed on the grounds of clear and 
unmistakable error. 


REPRESENTATION

Moving Party Represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. Frost, Counsel



INTRODUCTION

The veteran served on active duty from November 1972 to June 
1976.

In a decision of June 2, 1998, the Board of Veterans' Appeals 
(Board) denied entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD, and, also, 
denied entitlement to an effective date earlier than June 8, 
1988, for the assignment of a permanent and total disability 
evaluation for pension purposes.  In January 1999, the Vice 
Chairman of the Board denied the veteran's motion for 
reconsideration of the Board's June 2, 1998, decision, under 
38 U.S.C.A. §§ 7103, 7104 (West 1991 & Supp. 1997), 38 C.F.R. 
§ 20.1000 (1997).  The veteran then made a motion to revise 
or reverse the Board's June 2, 1998, decision on the grounds 
of clear and unmistakable error (CUE).  


FINDINGS OF FACT

1.  The Board's decision of June 2, 1998, denying entitlement 
to service connection for an acquired psychiatric disorder, 
to include PTSD, correctly applied the statutory and 
regulatory provisions extant at that time.  

2.  The Board's decision of June 2, 1998, denying entitlement 
to an effective date earlier than June 8, 1988, for 
assignment of a permanent and total disability evaluation for 
pension purposes, correctly applied the statutory and 
regulatory provisions extant at that time.  


CONCLUSION OF LAW

The criteria for revision or reversal of the decision of the 
Board entered on June 2, 1998, have not been met.  
38 U.S.C.A. § 7111 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 20.1403, 20.1404 (1999).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

A decision by the Board is subject to revision on the grounds 
of CUE.  If evidence establishes CUE, the prior decision 
shall be reversed or revised.  38 U.S.C.A. § 7111(a).  

Applicable regulations provide that:  

CUE is a very specific and rare kind of 
error.  It is the kind of error, of fact 
or of law, that, when called to the 
attention of later reviewers, compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error.  Generally, either the correct 
facts, as they were known at the time, 
were not before the Board, or the 
statutory and regulatory provisions 
extant at the time were incorrectly 
applied.  Review for CUE in a prior Board 
decision must be based on the record and 
the law that existed when that decision 
was made.  To warrant the revision of a 
Board decision on the grounds of CUE, 
there must have been an error in the 
Board's adjudication of the appeal which, 
had it not been made, would have 
manifestly changed the outcome when it 
was made.  If it is not absolutely clear 
that a different result would have 
ensued, the error complained of cannot be 
clear and unmistakable.  

Examples of situations that are not CUE include:  A new 
medical diagnosis that 'corrects' an earlier diagnosis 
considered in a Board decision; VA's failure to fulfill the 
duty to assist; and a disagreement as to how the facts were 
weighed or evaluated.  CUE does not include the otherwise 
correct application of a statute or regulation where, 
subsequent to the Board decision challenged, there has been a 
change in the interpretation of the statute or regulation.  
38 C.F.R. § 20.1403. 

In the instant case, the moving party has asserted that a 
decision of the Board entered on June 2, 1998, involved CUE.  
The motion relates to both issues decided by the Board in 
that decision.  


I.  Psychiatric Disorder, to Include PTSD

The Board's decision of June 2, 1998, denied entitlement to 
service connection for an acquired psychiatric disorder, to 
include PTSD, on the merits.  At that time, as now, the law 
provided that service connection may be granted for 
disability resulting from injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991).  In addition, at that time, as now, a regulation 
provided that service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an inservice stressor; 
and credible supporting evidence that the claimed inservice 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  38 C.F.R. § 3.304(f).  

In the decision of June 2, 1998, the Board noted that the 
moving party's service medical records were negative for any 
diagnosis or treatment of a psychiatric disorder and that 
postservice medical records did not show a diagnosis of a 
psychiatric disorder within one year of the moving party's 
separation from service in June 1976.  The Board also noted 
that the evidence showed that the moving party may have 
manifested an acquired psychiatric disorder as early as March 
1983, when the moving party sought medical treatment for 
nervousness, and that, since that time, the moving party had 
been diagnosed with various psychiatric disorders, including 
dysthymic disorder, schizo-affective disorder, possible 
paranoia versus paranoid schizophrenia, adjustment disorder 
with depressed mood, PTSD versus dysthymic disorder, 
adjustment disorder with disturbance of mood and conduct and 
depression, and bipolar disorder.  

The basis of the Board's denial of service connection for an 
acquired psychiatric disorder, other than PTSD, was that 
there was no competent evidence relating any 

such disorder diagnosed after service to the moving party's 
period of active duty.  No physician had related an acquired 
psychiatric disorder other than PTSD to service.  The moving 
party had related the postservice acquired psychiatric 
disorders to the period of active service, but, as the Board 
noted, a lay person is not qualified to offer an opinion on 
questions of medical diagnosis or medical causation, citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In connection 
with the pending motion, the moving party has not alleged 
that, at the time of the Board's June 2, 1998, decision, 
there was any medical evidence relating an acquired 
psychiatric disorder other than PTSD to service.  

The bases of the Board's denial of service connection for 
PTSD was that the moving party's alleged stressor (being 
raped and tortured by several men) was not related to combat 
and there was no credible supporting evidence that such a 
stressor had occurred.  In connection with the pending 
motion, the moving party has not contended that there was any 
such evidence of record at the time of the Board's June 2, 
1998, decision.  

The moving party's representative has alleged that it was 
error for the Board, in the decision of June 2, 1998, not to 
consider a provision of VA's Adjudication Manual, M21-1, 
relating to alternative evidence of behavior changes which 
may indicate the inservice occurrence of a noncombat-related 
personal assault.  However, as noted by the representative, 
the amendments to the adjudication manual which he cites 
became effective in October 1998, which was after the Board's 
decision of June 2, 1998, and thus cannot form a basis for an 
allegation of error in the Board's decision.  

The Board concludes that there was not CUE in the Board's 
June 2, 1998, denial of service connection for an acquired 
psychiatric disorder, to include PTSD.  38 U.S.C.A. § 7111; 
38 C.F.R. § 20.1403.  



II.  Earlier Effective Date

In the decision of June 2, 1998, the Board denied entitlement 
to an effective date earlier than June 8, 1988, for 
assignment of a permanent and total disability evaluation for 
VA pension purposes.  Then, as now, the applicable statute 
and regulations provided that, except as otherwise provided, 
the effective date of an evaluation and award of pension, 
compensation, or dependency and indemnity compensation based 
on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  In the 
decision of June 2, 1998, the Board found that a claim for 
pension had not been filed by the moving party prior to June 
8, 1988, which was the date of claim for pension.  The moving 
party alleges that the Board's decision was in error, because 
he had filed a claim for pension prior to June 8, 1988.  

At the time of the Board's June 2, 1998, decision, as now, 
applicable regulations provided that a specific claim in the 
form prescribed by the Secretary must be filed in order for 
benefits to be paid to any individual under the laws 
administered by VA; a claim by a veteran for compensation may 
be considered to be a claim for pension, and a claim by a 
veteran for pension may be considered to be a claim for 
compensation.  38 C.F.R. § 3.151.  Regulations also provided 
that any communication or action, indicating an intent to 
apply for one or more benefits under the laws administered by 
VA, from a claimant or his or her duly authorized 
representative may be considered an informal claim.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within one year from the date it 
was sent to the claimant, it will be considered filed as of 
the date of receipt of the informal claim.  38 C.F.R. 
§ 3.155.  

In the decision of June 2, 1998, the Board discussed the VA 
claim forms and other communications with VA which the moving 
party had filed prior to June 8, 1988.  


In September 1981, the moving party filed VA Form 21-526, 
Veteran's Application for Compensation or Pension.  In the 
section of that form concerning Nature and History of 
Disabilities, question 24 pertains to "nature of sickness, 
disease or injuries for which the claim is made and date each 
began," and the veteran stated "leg was injured, injury to 
head."  The form also contains a section "If You Claim to be 
Totally Disabled (complete items 29a through 32e)".  
Question 29a is Are you now employed?  Question 29c is Dates 
you last worked.  The form also has a section for a net worth 
statement.  On VA Form 21-526, filed in September 1981, the 
moving party crossed out the sections concerning total 
disability, employment and net worth.  In the decision of 
June 2, 1998, the Board found that the moving party did not 
file a claim for pension in September 1981.  

In November 1983, the moving party filed another VA Form 21-
526.  Again, the sections on total disability, employment, 
and net worth were not filled out, and the words "SC only" 
were written on the form.  In the decision of June 2, 1998, 
the Board found that the moving party did not file a claim 
for pension in November 1983.  

In January 1987, a statement in support of claim was received 
from the veteran.  It should be noted that the veteran had 
service connection claims pending at that time.  The veteran 
stated, "I feel that since I had a head injury while on 
active duty and did have some nerve problems and I am now 
being treated for same at the VA OP Clinic in Columbus, Ohio, 
that I should be put on compensation."  The moving party also 
filed another VA Form 21-526, on which the sections 
concerning total disability, employment, and net worth were 
left blank.  In the decision of June 2, 1998, the Board found 
that the moving party did not file a claim for pension in 
January 1987.  

The Board's findings, in the decision of June 2, 1998, that 
the moving party did not file a claim for pension in 
September 1981, November 1983, or January 1987, were in 
accordance with the applicable regulations and did not 
involve error.  In particular, the veteran's failure to 
supply any information concerning total disability, 

employment, or net worth, on the sections of VA Form 21-526 
pertaining to pension information, was reasonably construed 
by the Board as indicating a desire to file only service 
connection claims, not a pension claim, in September 1981, 
November 1983, and January 1987.  

In connection with the then pending claims for service 
connection for a psychiatric disorder and for pension, the 
veteran submitted numerous documents to the VA regional 
office (RO), all of which were date stamped January 4, 1990.  
One of those documents was a statement "To Whom it May 
Concern" from L. A. C., Jr., County Veterans Service Officer, 
dated April 17, 1985.  It said, "[The veteran] has a total 
disability pending with the Veterans Administration, which 
was sent to the Cleveland Regional Office in June of 1984, 
and has been sent to Washington for their final decision."  

The Board notes that entitlement to pension was first denied 
by the RO in a rating decision of January 1989, so it is 
clear that an appeal to the Board on the issue of entitlement 
to pension was not before the Board on April 17, 1985, the 
date of the county veterans service officer's statement.  The 
Board also notes that the county veterans service officer's 
statement was directed to "To Whom it May Concern" and not to 
VA.  Furthermore, "principles of administrative regularity 
dictate a presumption that government officials 'have 
properly discharged their official duties'", Ashley v. 
Derwinski, 2 Vet. App. 307, 308-09 (1992), (quoting United 
States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 
(1926)).  Therefore, it was reasonable for the Board to find 
in the decision of June 2, 1998, that the county veterans 
service officer's statement of April 17, 1985, was not 
received by VA prior to June 8, 1988, the effective date of 
the award of pension benefits but was received on January 4, 
1990, when it was date stamped by RO personnel.  

For all of these reasons, the Board concludes that it was not 
error for the Board, in the decision of June 2, 1998, to deny 
entitlement to an effective date earlier than June 8, 1988, 
for the award of pension.  38 U.S.C.A. § 7111; 38 C.F.R. 
§ 20.1403.  


ORDER

A decision by the Board of Veterans' Appeals of June 2, 1998, 
not having involved clear and unmistakable error, the appeal 
is denied.  



		
	BRUCE KANNEE
Member, Board of Veterans' Appeals


 


